             Case 2:17-cv-02641-RK Document 45 Filed 04/15/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

 EDWARD A. WILLIAMS,
     Plaintiff,



 WILLIAM P. BARR, Attorney General of the             CNIL ACTION
 United States; THOMAS E. BRANDON,
 Deputy Director and Acting Director of the
                                                      No. 17-2641
 Bureau of Alcohol, Tobacco, Firearms and
 Explosives; CHRISTOPHER A. WRAY
                                        '
 Director of the Federal Bureau     of
 Investigation; and the I-INITED STATES OF
 AMERICA,
           Defendants.

             DEFENDANTS' NOTICE OF REQ UEST FOR TAXATION OF COSTS

          Pursuant to Federal Rule of    Civil Procedure 54(d)(l), 28 U.S.C. $ 1920, and Local Rule

54.1, with Judgment entered by the district court     onApril   1, 2019 in favor   of Defendants (Doc.

44), Defendants William P. Barr, Attorney General of the United States; Thomas E. Brandon,

Deputy Director and Acting Director of the Bureau of Alcohol, Tobacco, Firearms and

Explosives; Christopher A. Wray, Director of the Federal Bureau of Investigation; and the United

States   ofAmerica provide this written notice of their request for taxation of costs against plaintiff

Edward A. Williams. A Bill of Costs is attached as Exhibit 1 in the amount of $1.110.90.

          1.      Plaintiff filed this as-applied Second Amendment challenge to 18 U.S.C.       $


922(g(l) onJune 1,2017. (Doc. l).

          2.      On September 14, 2017, defendants moved to dismiss (Doc. 5), and on October

13,2017 , plaintiff filed a pre-discovery motion for summary judgment (Doc.          9). On December

1,2017, the Court denied both motions. (Doc. 13,l4).

          3.      After discovery, defendants filed their own motion for summary judgment on

October 26,2018. (Doc. 30). Plaintiff filed his own cross-motion for summary judgment on the

same     day. (Doc. 29). The parties thereafter filed oppositions and reply briefs.
               Case 2:17-cv-02641-RK Document 45 Filed 04/15/19 Page 2 of 4



       4.        The Court granted defendants' motion and denied plaintiff s motion on April 1,

2019. (Doc.44).

       5.        Defendants copied 44 pages of exhibits to accompany the motion to dismiss

briefing (44 pages x   1 copy   :44   pages total), consisting of the   following:

       a.        one to provide to the chambers of the Honorable Robert F. Kelly pursuant to the

                 Policies and Procedures of the Hon. Robert F. Kelly (asking for courtesy copies     of

                 motion papers).

       6.        Defendants also copied 1,179 pages of exhibits to accompany the motion for

summary judgment briefing (393 pages         x 3 copies :1,179     pages total), consisting of the


following:

       a.        one for   filing with the Clerk of the Court (filed Under Seal);

          b.     one to serve upon    plaintiff   s counsel; and


          c.     one to provide to the chambers of the Honorable Robert F. Kelly pursuant to the

                 Policies and Procedures of the Hon. Robert F. Kelly (asking for courtesy copies of

                 motion papers).

          7.     During the district court litigation, the defendants paid for transcripts    of

depositions, copies of documents used as exhibits, and service of subpoenas on third parties. The

depositions listed in the itemized bill of costs were all necessary for the defendants' development

of its case and its defenses asserted in pleadings and on summary judgment. Similarly, all copies

of documents obtained and subpoenas on third parties were necessary for the defendants'

development of its case and its defenses in pleadings and on summary judgment. All expenses

listed herein are within the ambit of Federal Rule of Civil Procedure 54(d), and Local Rule

54.1(c)



                                                        2
            Case 2:17-cv-02641-RK Document 45 Filed 04/15/19 Page 3 of 4




         8.       Defendants are entitled to tax the costs of copying and the appropriate cost     of

these copies is 15 cents per page. More than a decade ago, the Third Circuit recognized that

most courts permitted "arate of l0 to    l5   cents per copy" for the taxation of copying costs.

                                                                                  o'Therefore, in
Interfoith Cmty. Org. v. Honeywell Int'1, Inc., 426 F .3d 694,717 (3d Cir. 2005).

line with the Court of Appeal's guidance on reasonable reimbursement rates, the request for

copying costs incurred during district court litigation at 15 cents per page is reasonable."

Langbord v. United States Dep't of the Treasury,No. CV 06-5315,2017 WL 3953954, at*4

(E.D. Pa. July 10, 2017).

         g.       Accordingly, at the rate of 15 cents per page, defendants request that the Clerk      of

the Court tax costs in favor of defendants in the amount of $1,110.90. A Bill of Costs is attached

as   Exhibit l.

                                                  Respectfully submitted,

                                                  WILLIAM M. MCSWAIN
                                                  United States Attorney

                                                            6.,".a1   ia             6tsJ)
                                                  GREGORY B. DAVID
                                                  Assistant United States Attorney
                                                  Chiel       Di


                                                                   SCICCHITANO
                                                            United States Attorney
                                                  U              Attorney's Office
                                                  615 Chestnut Street, Suite 1250
                                                  Philadelphia, PA 19106
                                                  (21s) 861-8380
Dated:April 15,2019                               anthony. scicchitano @usdoj gov
                                                                              .




                                                     3
           Case 2:17-cv-02641-RK Document 45 Filed 04/15/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of April,20l9,I caused a true and correct copy of

the foregoing Defendants' Notice of Request for Taxation of Costs to be served by the Court's

CM/ECF system on:

                                      Adam Kraut, Esquire
                                     Joshua Prince, Esquire
                                    Prince Law Offices, P.C.
                                        646 Lenape Road
                                    Bechtelsville, PA 19505


                                        (
                                                            SCICCHITANO
                                                      United States Attorney
